In an action pending in the Supreme Court, Queens County, the plaintiff, pursuant to statute (Civ. Prae. Act, § 132), moves to vacate an order made ex parte on March 11, 1963 by a Justice of the Supreme Court resident in the Seventh Judicial District. The order requires the plaintiff to show cause at a Special Term of the Supreme Court to be held in the County of Wayne, Village of Lyons, on May 1, 1963, why defendant’s default should not be opened, the judgment entered thereon vacated and the action set down for trial. The order also stays all proceedings for the enforcement of the judgment pending the hearing and determination of the motion. Application granted; said order to show cause and the stay granted by such order vacated. Beldoek, P. J., Ug'hetta, Christ, Hill and Rabin, JJ., concur.